Order entered July 2, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00529-CR

                           JASON MICHAEL SWARM, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-80775-2017

                                            ORDER
       We REINSTATE this appeal.

       We abated the appeal for appointment of counsel. On June 19, 2019, we received a copy

of the amended appeal schedule noting that counsel had been appointed.     We DIRECT the

Clerk of the Court to list Kara Fitts appointed counsel for appellant.

       Before the Court is court reporter Robyn Rodriguez’s May 29, 2019 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed within THIRTY DAYS of the date of this order.




                                                       /s/    LANA MYERS
                                                              JUSTICE